 

Exhibit 10.2

Second AMENDMENT To Lease

 

This Second Amendment To Lease (“Second Amendment”) is made effective and
entered into as of June 27, 2017, by and between Diamond Marina LLC, a
California limited liability company, and Diamond Marina II LLC, a California
limited liability company (collectively “Landlord”), and Aimmune Therapeutics,
Inc., a Delaware corporation, formerly known as Allergen Research Corporation,
Inc., a Delaware corporation (“Tenant”).

 

 

RECITALS

 

A.Landlord and Tenant are parties to that certain Lease Agreement (“Lease”)
dated February 23, 2015 and that First Amendment (“First Amendment”), pursuant
to which Landlord leases to Tenant and Tenant leases from Landlord the Second
Floor (Suite 200), which contains approximately 26,355 net rentable square feet,
and a portion of the Third Floor (Suite 300), which contains approximately
11,665 net rentable square feet (collectively “Current Premises”), at 8000
Marina Boulevard, Brisbane, California, 94005 (“Building”).  Capitalized terms
used but not defined herein shall have the meanings given in the Lease.  

 

B.Landlord desires to lease to Tenant and Tenant desires to lease from Landlord
a portion of the Third Floor (Suite 301) of the Building, which contains
approximately 14,841 net rentable square feet and is shown in the floor plan
attached hereto as Exhibit A (“Expansion Premises”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

 

1.Commencement.  The Lease of the Expansion Premises shall commence upon the
later of January 1, 2018 and the date Landlord delivers the Expansion Premises
to Tenant (which date must be a Business Day) with the Tenant Improvement Work
substantially completed (“Expansion Premises Commencement Date”).  Landlord
shall use commercially reasonable best efforts to deliver the Expansion Premises
to Tenant with the Tenant Improvement Work substantially completed on or before
January 1, 2018, and Tenant agrees that it shall fully cooperate with Landlord
throughout the construction process to meet this timeline goal.

 

2.Delivery and Tenant Improvement Work.  Landlord shall deliver the Expansion
Premises to Tenant in good condition and repair and in compliance with
applicable building codes and laws with the “Tenant Improvement Work” which
shall be performed by Landlord at Landlord’s expense pursuant to the terms of
the “Work Letter” attached hereto as Exhibit B.    Following delivery, the term
“Premises” shall reflect both the Expansion Premises and the Current Premises
combined.  

 

Aimmune Second Amendment

- 1 -

 

 

--------------------------------------------------------------------------------

 

 

3.Term.  The Term of the Expansion Premises shall commence upon the Expansion
Premises Commencement Date and shall end on June 30, 2024.  The Term of the
Current Premises shall also be extended to be coterminous, so that Tenant’s
Lease of the Expansion Premises and the Current Premises shall expire on June
30, 2024 (“Lease Expiration Date”).

 

4.Monthly Base Rent for Expansion Premises.  The monthly Base Rent for the
Expansion Premises shall commence on the Expansion Premises Commencement Date
and shall be as follows:

 

For Suite 301:

Period

 

Monthly Base Rent Rate

 

Monthly Base Rent

Through Dec 31, 2018

 

$3.70

 

$54,912

Jan 1, 2019 – Dec 31, 2019

 

$3.81

 

$56,544

Jan 1, 2020 – Dec 31, 2020

 

$3.93

 

$58,325

Jan 1, 2021 – Dec 31, 2021

 

$4.05

 

$60,106

Jan 1, 2022 – Dec 31, 2022

 

$4.17

 

$61,887

Jan 1, 2023 – Dec 31, 2023

 

$4.30

 

$63,816

Jan 1, 2024 – June 30, 2024

 

$4.43

 

$65,730

 

Tenant’s monthly Base Rent during Months 1 – 3 shall be 100% Abated.  Tenant’s
monthly Base Rent during Months 4 – 6 shall be 50% Abated. In lieu of monthly
rent credits for such Abated Rent, Landlord may pay Tenant all or a portion of
the unapplied credits or give more than each month’s required credit earlier
against rent otherwise due.

 

5.Monthly Base Rent for the Current Premises.  The monthly Base Rent for the
Current Premises shall remain as stated in the First Amendment, with additional
three percent (3%) annual escalations through the extended portion of the Term
shown as follows:

 

For Suite 200:

Period

 

Monthly Base Rent Rate

 

Monthly Base Rent

Dec 1, 2021 – Nov 30, 2022

 

$4.12

 

$108,569

Dec 1, 2022 – Nov 30, 2023

 

$4.24

 

$111,826

Dec 1, 2023 – June 30, 2024

 

$4.37

 

$115,181

 

For Suite 300:

Period

 

Monthly Base Rent Rate

 

Monthly Base Rent

Dec 1, 2021 – Nov 30, 2022

 

$4.12

 

$48,055

Dec 1, 2022 – Nov 30, 2023

 

$4.24

 

$49,496

Dec 1, 2023 – June 30, 2024

 

$4.37

 

$50,981

 

6.Security Deposit.  The Security Deposit shall remain $304,124.  

 

7.Parking, Pro Rata Share, and Base Year.  Upon the Expansion Commencement Date,
Tenant’s Pro Rata Share (to be 26.2%) shall be increased accordingly

 

Aimmune Second Amendment

- 2 -

 

 

--------------------------------------------------------------------------------

 

based on the additional square footage leased.  From and after the Expansion
Commencement Date, Tenant shall be entitled to use 3.3 parking spaces per 1,000
rentable square feet of space in the Premises (i.e., 173 parking
spaces).  Retroactive to January 1, 2017, The Base Year for the both the Current
Premises and the Expansion Premises shall be Calendar Year 2017.  The Operating
Expense Excess payments made by Tenant for the Current Premises from January –
June 2017 totals $8,843, and such payment shall be refunded by Landlord to
Tenant.  Notwithstanding anything to the contrary, (a) Operating Expenses for
the Base Year shall be determined as if the Building had been 100% occupied and
Landlord had been supplying services to of the Rentable Area of the Building,
(b) Operating Expenses shall exclude deductibles for earthquake and flood
insurance and other costs of uninsured casualty to the extent Tenant’s Pro Rata
Share thereof exceeds $50,000, (c) to the extent Operating Expenses for a
calendar year include premiums for insurance not carried during the Base Year,
then Operating Expenses for the Base Year shall be increased as if Landlord
carried such insurance during the Base Year, and (d) if a special assessment
payable in installments is levied against the Building, Operating Expenses and
Real Estate Taxes for any year shall include only the installment of such
assessment and any interest payable or paid during such year as if such
assessment were paid over the longest possible term.

 

8.Right of First Offer.  By virtue of the First Amendment (Section 8 + Exhibit
C), Tenant already has an on-going Right of First Offer (“ROFO”) on the 4th
Floor of the Building (the 4th Floor’s current tenant is Stella & Dot). Such
ROFO right shall remain in full force and effect. Upon execution of this Second
Amendment, and pursuant to the terms and conditions attached hereto as Exhibit
C, Tenant shall additionally be granted an on-going Right of First Offer
(“ROFO”) with respect to all or any space which may become available for lease
located on the 1st, 5th, and 6th Floor of the Building (each a “ROFO Premises”)
subject to the existing rights of tenants leasing the ROFO Premises on such
floors as of the date hereof and any ROFO rights thereto existing as of the date
hereof.

 

9.FF&E Allowance.  Upon Tenant’s acceptance of the Expansion Premises and
delivery of the Acceptance Form, Landlord shall pay to Tenant an FF&E Allowance
of One Hundred Thousand Dollars ($100,000), to reimburse Tenant for its
reasonable costs associated with construction of and its occupancy in the
Expansion Premises, which may include “soft” costs associated with making the
Premises ready for Tenant’s occupancy, such as consultants, architects, design,
engineering costs, IT cabling, furniture, and Exterior Building Signage (the
“FF&E Allowance”).

 

10.Renewal Option. Tenant’s “Renewal Option” described in Section 4.4 of the
Lease shall remain in full force and affect, except that the Renewal Option
shall be for a five (5) year term (the “Renewal Term”).

 

 

Aimmune Second Amendment

- 3 -

 

 

--------------------------------------------------------------------------------

 

11.Exterior Building Signage. Landlord shall provide Tenant with the right,
subject to Landlord’s reasonable consent, to install one (1) Exterior
Building-Top Sign facing Highway 101 and suite entry signage on the second and
third floors on the doors to the Premises or the walls adjacent thereto,
pursuant to the following terms and conditions:

 

A.

The name shown on the Building-top sign shall be “Aimmune” or “Aimmune
Therapeutics” and may in either case, at Tenant’s option, include Tenant’s logo.

 

B.

Tenant’s right shall be subject to applicable governmental approvals, the City
of Brisbane, and the Sierra Point Owners Association. The “Sierra Point
Building-Mounted Signage Standards” call for maximum dimensions of building top
signage to be 6’ tall x 41’ 6” wide.
(http://www.brisbaneca.org/sites/default/files/SierraPointSignProgram_2016.pdf)
The location of the Building-top sign shall be subject to such approvals;
Landlord consents to the installation of the sign in the location of the red box
on this photograph of the Building:

 [g201708072304087432220.jpg]

 

C.

Prior to installing any Building-top sign, Tenant shall submit to Landlord
detailed plans showing the proposed signage and the details for its
installation, and obtain Landlord’s advance written approval, which shall not be
unreasonably withheld.

 

D.

The Building-top sign shall be personal to the original Tenant or its affiliate
assignee or any Permitted Transferee. The Building-top signage right cannot be
transferred to any subtenant, assignee, transferee, or third party other than to
an affiliate assignee or any Permitted Transferee.  

 

E.

Tenant’s right to exterior building signage is not exclusive, and Landlord
hereby advises Tenant that it may permit other tenants to install additional
exterior Building-top signs.

 

F.

Tenant shall be responsible for all costs of installation, maintenance, and
removal of the Building Signage.  Removal of the Building-top signage shall
include any necessary repair of the Building in order to return the Building to
its condition before the signage was installed.  In the event that Tenant fails
to properly maintain or remove the Building Signage, then Landlord shall have
right to perform such acts at Tenant’s expense.

 

Aimmune Second Amendment

- 4 -

 

 

--------------------------------------------------------------------------------

 

 

G.

Subject to applicable governmental approvals, the Building-top sign may at
Tenant’s option be a lit sign.  

 

H.

Tenant’s right to exterior building signage shall be terminated in the event of
any of the following:

 

•

Tenant removes the Building-top sign and does not install a new sign within
twelve (12) months

 

•

Tenant Default that remains uncured for a period exceeding thirty (30) days

 

•

Tenant vacates the Premises

 

•

The event of any Assignment, Sublease, or Transfer of fifty percent (50%) or
more of the Premises other than to an affiliate assignee or any Permitted
Transferee.

 

•

The expiration of the Lease

 

12.Other Lease Changes.  

 

A.

Section 4.5 of the Lease (Substitution of Space) is hereby deleted in its
entirety.  

 

B.

In Section 14.1(b) of the Lease, the phrase “or Tenant has defaulted under this
Lease on two or more occasions within the prior year” is hereby deleted.

 

C.

Section 14.1(c) of the Lease is hereby replaced with: “the assignment or
sublease is for a portion of a floor or would result in the dividing or
sub-demising of a floor.”

 

D.

Section 14.7 of the Lease (Permitted Transfers) is hereby amended by deleting
the phrase “and credit quality” throughout the Section.

 

E.

Section 15.1(c) of the Lease is hereby replaced with: “The abandonment or
vacating for more than six (6) months of the Premises by Tenant.

 

F.

Section 29.12 of the Lease (Confidentiality) is hereby deleted.

 

G.

Section 7.2 of the Lease (Operating Expenses) is hereby amended: to the extent
Operating Expenses for a calendar year include premiums for earthquake insurance
not carried during the Base Year, then Operating Expenses for the Base Year
shall be increased as if Landlord carried such earthquake insurance during the
Base Year.

 

H.

Section 7.3 of the Lease (Occupancy Assumption) is hereby amended by deleting
the phrase “at Landlord’s Option” from the first sentence.

 

I.

Pursuant to Section 16.5 of the Lease, within sixty (60) days after the
execution of this Second Amendment, Landlord shall use commercially reasonable
best efforts to cause its current security holder to execute a Subordination
Agreement, Attornment and Nondisturbance Agreement generally in the form
attached hereto as Exhibit D. The following language will be added to the end of
Section 16.5 of the Lease:  “Landlord and Tenant agree that any subordination to
any future financing will include non-disturbance on a lender’s commercially
reasonable subordination and non-disturbance form.  

 

Aimmune Second Amendment

- 5 -

 

 

--------------------------------------------------------------------------------

 

 

By way of example, the parties agree that the form attached as Exhibit D to the
Second Amendment is commercially reasonable.”

 

13.No Further Amendment.  The Lease, as modified by this Second Amendment, shall
remain in full force and effect.  

 

14.Confirmation of Lease.  Tenant hereby represents and warrants to Landlord
that, as of the date hereof, (a) the Lease is in full force and effect and has
not been modified except pursuant to the First Amendment and this Second
Amendment; (b) Tenant has not subleased or assigned any of its right, title and
interest in and to the Lease and has full power and authority to enter into and
perform its obligations hereunder; (c) to Tenant’s knowledge without duty of
inquiry, there are no defaults on the part of Landlord existing under the Lease;
(d) to Tenant’s knowledge without duty of inquiry, there exists no valid
abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Lease; (e) this Second Amendment has been duly authorized,
executed and delivered by Tenant and, if executed and delivered by Landlord,
shall constitute the legal, valid and binding obligation of Tenant; and (f)
there are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy or insolvency laws of the United States or any state
thereof.

 

15.Voluntary Agreement. The parties have read this Second Amendment, and on the
advice of counsel they have freely and voluntarily entered into this Second
Amendment.

 

16.Representation by Counsel. Each party acknowledges that it has been
represented by independent legal counsel of its own choice in connection with
the execution of this Second Amendment and has had an adequate opportunity to
investigate the subject matter of this Second Amendment before executing this
Second Amendment.

 

17.Brokerage.  Landlord and Tenant each warrant to the other that it has not had
dealings with any other finder, broker, or agent in connection with this Second
Amendment, other than CBRE (Todd Graves) representing Tenant and Newmark Cornish
& Carey (Craig Kalinowski) representing Landlord, who shall both be paid by
Landlord pursuant to their separate agreement.  Each party shall indemnify,
defend and hold harmless the other party from and against any and all costs,
expenses or liability for commissions or other compensation or charges claimed
by any other finder, broker, or agent based on dealings with the indemnifying
party with respect to this Second Amendment.  

 

18.General Provisions. This Second Amendment shall bind and inure to the benefit
of the parties and their respective successors and assigns.  This Second
Amendment shall be governed, and construed in accordance with, the laws of the
State of California without regard to or application of the principles of
conflict of laws.  This Second Amendment together with the Lease and the First
Amendment constitutes the entire agreement between the parties with respect to
the subject matter hereof and thereof.

 

 

Aimmune Second Amendment

- 6 -

 

 

--------------------------------------------------------------------------------

 

19.Counterparts.  This Second Amendment may be signed in two or more
counterparts.  When at least one such counterpart has been signed by each party,
this Second Amendment shall be deemed to have been fully executed, each
counterpart shall be deemed to be an original, and all counterparts shall be
deemed to be one and the same agreement.

 

 

In Witness Whereof, the parties have executed this Second Amendment to Lease as
of the date first set forth above.

 

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

Aimmune Therapeutics, Inc.

 

Diamond Marina LLC

 

a Delaware corporation

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ ERIC BJERKHOLT

 

By:

 

/s/ STEPHEN DIAMOND

 

 

 

 

 

 

 

 

 

Name:

 

Erik Bjerkholt

 

Name:

 

Stephen Diamond

 

 

 

 

 

 

 

 

 

Title:

 

CFO

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

Date:

 

June 30, 2017

 

Date:

 

June 30, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diamond Marina II LLC

 

 

 

 

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ ANDREW DIAMOND

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Andrew Diamond

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

June 30, 2017

 




 

Aimmune Second Amendment

- 7 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FLOOR PLAN OF EXPANSION PREMISES

 

[g201708072304116852221.jpg]

 

Aimmune Second Amendment

- 8 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

WORK LETTER FOR TENANT IMPROVEMENTS

 

 

Tenant Improvement Work.  Landlord at Landlord’s expense shall deliver the
Expansion Premises to Tenant having completed the following “Tenant Improvement
Work” at its sole cost and expense:  

 

 

1)

Generally consistent with the “Reconfigured Floor Plan” attached hereto as
Exhibit B-1, Landlord shall construct new interior improvements consisting of
new offices, conference rooms, break room, and reception area. Demising walls
and doors currently dividing the Third Floor shall also be removed.

 

2)

With the construction of the new walls and rooms, Landlord shall also perform
related as-needed modifications to the lighting fixture and switch layout, HVAC
System distribution, and Fire Life Safety & Sprinkler distribution.

 

3)

Electrical: there shall be at least 2 electric outlets per office, j-boxes for
Tenant’s workstations, and miscellaneous electric outlets for Tenant’s printers,
appliances, board room AV equipment, network equipment, and other typical
standard office needs.  

 

4)

The new rooms shall be constructed with full-height doors, frames, and glass
sidelights, consistent with the finishes for the pre-existing offices.

 

5)

All new building standard carpet tiles (Shaw Contract Carpet Tiles - Style:
Stipple (5T116); Color: Graphite (13510)) shall be installed throughout the
office areas of the entire third floor.  The flooring in the reception area and
break room shall be polished concrete or Armstrong LVT or similar product.

 

6)

All new paint as needed throughout the entire third floor.  Walls shall
primarily be painted white, with accent colors for selected walls.

 

7)

The existing ceiling lighting, grid and tiles shall remain, with the cleaning,
repair, or replacement of any damaged or stained ceiling tiles so that the
ceiling grid looks in good condition.

 

8)

The existing exterior window blinds shall remain, with the cleaning, repair, or
replacement of any damaged or stained window blinds so that the window blinds
look in good condition.

 

9)

The Break Room shall be redesigned with new cabinetry, sink with garbage
disposal, two dishwashers, and electrical to accommodate Tenant’s
appliances.  The flooring in the Break Room shall be polished concrete or
Armstrong LVT or similar product.

 

10)

3 IT Rooms – There are 3 IT Rooms (2 located on the 3rd Floor and 1 located on
the 2nd Floor), and each shall be equipped with 24/7 Cooling

 

Aimmune Second Amendment

- 9 -

 

 

--------------------------------------------------------------------------------

 

 

sized to Tenant’s current needs. Additionally, on both the 2nd Floor and 3rd
Floor shall each have 1 dedicated circuit connected to the Building’s emergency
power system.

Tenant’s Construction Contact. Tenant’s Construction Contact, who shall be
empowered by Tenant to make decisions and respond to questions raised by
Landlord during the construction of Tenant Improvement Work, shall be: Mark
Camarena, mcamarena@aimmune.com.

Special Conditions.  All of Landlord’s work shall be performed in a good and
workmanlike manner, using materials of good quality and in accordance with
law.  Landlord shall bear responsibility to construct all improvements
consistent with any applicable building codes and laws.  Tenant agrees that
Landlord has the right to modify the Tenant Improvement Work as required by
law.  Tenant agrees to promptly respond to any inquiry or question of Landlord
for the construction of these improvements.  Following Delivery of the Premises,
Landlord shall have no further responsibility to perform improvements to the
Premises, subject to a Punch List of minor items to be completed following
Delivery and otherwise subject to the terms of the Lease; except, if required by
written notice from governmental jurisdiction, Landlord shall be responsible to
perform ADA, Title 24, or other code compliance work for the Expansion Premises
as delivered.  

Exclusions.  For avoidance of doubt, the following is excluded from the
Landlord’s Tenant Improvement Work: furniture, fixtures, equipment, network
cabling, TV cabling and service, AV systems, office signage, specialty finishes,
cabinetry (excluding new Break Room cabinetry), special power systems, security
systems, break room appliances (excluding dishwashers and garbage disposal),
moving & relocation, server room set-up, or any other items not included
above.  

Early Access.  Tenant shall be permitted at least four (4) weeks of early access
to the entire third floor prior to the Expansion Premises Commencement Date,
without rental obligation, for the purpose of preparing the space for occupancy.

Stairwell Improvements.  Tenant shall be permitted to install, maintain and
operate, at Tenant’s sole cost and expense, a keycard entry system in both
stairwells on the second and third floors for entry into the Premises on both
floors and a video surveillance system in connection therewith.  In such event,
provided Tenant’s system is compatible with the Building system then Landlord
shall program the main entry to the Building to accept the same keycards used
for Tenant’s stairwell keycard entry system.

 

Aimmune Second Amendment

- 10 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

RECONFIGURED FLOOR PLAN

[g201708072304136332222.jpg]

 

Aimmune Second Amendment

- 11 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

RIGHT OF FIRST OFFER TERMS

 

Tenant’s Right of First Offer (“ROFO”) is based on and subject to the following
conditions:

(a)The ROFO shall be subject to the existing rights of any Tenants leasing the
ROFO Premises as of the date hereof.   The ROFO shall not limit Landlord’s
ability to extend or renew the leases of those tenants now or at any time in the
future in possession of any ROFO Premises.

(b)The ROFO Premises will be incorporated into the Leased Premises except that
(a) the economic terms for the ROFO Premises shall be as set forth in the ROFO
Notice or as otherwise agreed in writing by the parties, (b) the Lease Term
shall be a minimum of five (5) years, (c) Tenant’s Pro Rata Share shall be
increased to reflect the addition of the ROFO Premises, and (d) the number of
parking spaces shall be adjusted to reflect the addition of the ROFO
Premises.  Unless specified otherwise in the ROFO Notice, the ROFO Premises
shall be leased on an “as-is” basis, and Landlord shall have no obligation to
improve the ROFO Premises or grant Tenant any improvement allowance for the ROFO
Premises unless Landlord intends to offer (or offers) any such concessions in
the ROFO Notice.

(c)The ROFO Premises must be accepted by and leased to Tenant in its entirety.

(d)Anything herein to the contrary notwithstanding, Tenant shall have no rights
with respect to the ROFO Premises if:

(i)an Event of Default exists and is continuing, either on the date Landlord
delivers the ROFO Notice to Tenant or when the ROFO Premises are to be
incorporated into this Lease;  

(ii)Tenant has assigned or sublet any portion of the Premises (other than
pursuant to a Permitted Transfer) as of the date Landlord would otherwise
deliver the ROFO Notice;

(iii)Tenant or a Permitted Transferee is not occupying the Premises on the date
Landlord would otherwise deliver the ROFO Notice; or

(iv)the ROFO Premises is not intended for the exclusive use of Tenant or a
Permitted Transferee.

Tenant’s sole rights as to the ROFO Premises shall be as follows:

(e)At all times during the Term of the Lease, and prior to offering the ROFO
Premises for lease to any third party, Landlord shall deliver a written notice
(the

 

Aimmune Second Amendment

- 12 -

 

 

--------------------------------------------------------------------------------

 

“ROFO Notice”) to Tenant setting forth the terms upon which Landlord proposes to
lease all or a portion of any ROFO Premises defined in this First Amendment.    

(f)Tenant shall have five (5) business days in which to accept the terms
contained in the ROFO Notice or otherwise to reach agreement to incorporate such
ROFO Premises into the Lease.  If Landlord and Tenant do not so reach agreement
within such period and thereafter incorporate the applicable ROFO Premises into
the Lease, Landlord shall be free to market the ROFO Premises to third parties;
provided that Landlord shall not enter into an agreement to lease the ROFO
Premises on terms that are materially more favorable to the third party than
those set forth in the ROFO Notice without submitting such terms to Tenant in a
new ROFO Notice.  For purposes hereof, the terms offered to a third party shall
be deemed to be materially more favorable than those set forth in the ROFO
Notice if there is more than a ten percent (10%) reduction in the effective cost
per square foot of Rentable Area, considering all of the applicable economic
terms, including, without limitation, the length of term, the net rent, and any
expense or other financial escalation, or other material modification of the
size or condition of the ROFO Premises being offered and/or any concessions
offered in connection with such space.  If the terms agreed to with a third
party are materially more favorable than those set forth in the ROFO Notice,
then Landlord shall so inform Tenant with a new ROFO Notice and Tenant shall
have the right, for a period of ten (10) business days, to accept such terms in
writing and thereafter promptly to enter into an amendment of the Lease
incorporating the ROFO Premises, subject to subsection (b) above.  In the event
Landlord and Tenant do not enter into such amendment within the period
specified, Landlord shall be free to enter into a lease with a third party on
terms not materially more favorable to the third party than those offered to
Tenant.  

(g)If Landlord fails to enter into a lease agreement with a third party with
respect to the ROFO Premises within six (6) months after the date of the ROFO
Notice, Tenant’s ROFO rights shall be reinstated, and Landlord shall again be
obligated to comply with the provisions of this Section.




 

Aimmune Second Amendment

- 13 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

WELLS FARGO BANK DRAFT SNDA AGREEMENT

 

SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT

(Lease to Security Instrument)

 

NOTICE:

THIS SUBORDINATION AGREEMENT RESULTS IN YOUR SECURITY INTEREST IN THE PROPERTY
BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER OR LATER
SECURITY INSTRUMENT.

 

THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT ("Agreement") is made
_________________, 2017 by and between DIAMOND MARINA LLC, a California limited
liability company, and DIAMOND MARINA ii LLC, a California limited liability
company, owner(s) of the real property hereinafter described (collectively,
"Mortgagor"), AIMMUNE THERAPEUTICS, INC., ("Tenant") and Wells Fargo Bank,
National Association (collectively with its successors or assigns, "Lender").

 

 

R E C I T A L S

 

A.

Pursuant to the terms and provisions of a lease dated February 23, 2015, as
amended by that certain First Amendment dated August 26, 2015 and that certain
Second Amendment dated June 27, 2017 (as amended, the "Lease"), Mortgagor
granted to Tenant a leasehold estate in and to a portion of the property
described on Exhibit A attached hereto and incorporated herein by this reference
(which property, together with all improvements now or hereafter located on the
property, is defined as the "Property").

 

B.

Mortgagor has executed that certain deed of trust dated July 13, 2010, to
American Securities Company, as Trustee, in favor of Lender, as Beneficiary, and
recorded on July 16, 2010, as Instrument Number 2010-078058, in the Official
Records of San Mateo County, California ("Security Instrument") securing, among
other things, that certain Promissory Note Secured by Deed of Trust dated July
13, 2010 ("Note") in the principal sum of TWENTY-FOUR MILLION and NO/100THS
DOLLARS ($24,000,000.00), in favor of Lender ("Loan").  

 

C.

Mortgagor and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.

 

 

Aimmune Second Amendment

- 14 -

 

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Mortgagor and Tenant hereby agree for the benefit of Lender as follows:

 

1.

SUBORDINATION.  Mortgagor and Tenant hereby agree that:

 

 

1.1

Prior Lien.  The Security Instrument securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease [and the Option To Purchase];

 

 

1.2

Subordination.  Lender would not make the Loan without this agreement to
subordinate; and

 

 

1.3

Whole Agreement.  This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease [and the Option To Purchase] to
the lien of the Security Instrument and shall supersede and cancel, but only
insofar as would affect the priority between the Security Instrument and the
Lease [and the Option To Purchase], any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease [and the
Option To Purchase] to a deed or deeds of trust or to a mortgage or mortgages.

 

AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:

 

 

1.4

Use of Proceeds.  Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and

 

 

1.5

Waiver, Relinquishment and Subordination.  Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant's right,
title and interest in and to the Property to the lien of the Security Instrument
and understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.

 

 

Aimmune Second Amendment

- 15 -

 

 

--------------------------------------------------------------------------------

 

2.

ASSIGNMENT.  Tenant acknowledges and consents to the assignment of the Lease by
Mortgagor in favor of Lender.

 

3.

ESTOPPEL.  Tenant acknowledges and represents that:

 

 

3.1

Entire Agreement.  The Lease constitutes the entire agreement between Mortgagor
and Tenant with respect to the Property and Tenant claims no rights with respect
to the Property other than as set forth in the Lease;

 

 

3.2

No Prepaid Rent.  No deposits or prepayments of rent have been made in
connection with the Lease, except as follows (if none, state "None"):  None;

 

 

3.3

No Default.  To Tenant's knowledge without duty of inquiry, as of the date
hereof:  (i) there exists no breach, default, or event or condition which, with
the giving of notice or the passage of time or both, would constitute a breach
or default under the Lease; and (ii) there are no existing claims, defenses or
offsets against rental due or to become due under the Lease;

 

 

3.4

Lease Effective.  The Lease has been duly executed and delivered by Tenant and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no further amendments, modifications or additions to the Lease,
written or oral; and

 

 

3.5

No Broker Liens.  Neither Tenant nor Mortgagor has incurred any fee or
commission with any real estate broker which would give rise to any lien right
under state or local law, except as follows (if none, state
"None"):  Commissions to the brokers identified in the Second Amendment payable
by Mortgagor.

 

4.

ADDITIONAL AGREEMENTS.  Tenant covenants and agrees that, during all such times
as Lender is the Beneficiary under the Security Instrument:

 

 

4.1

Modification, Termination and Cancellation.  Except  as provided for in the
Lease, Tenant will not consent to any modification, amendment, termination or
cancellation of the Lease (in whole or in part) without Lender's prior written
consent and will not make any payment to Mortgagor in consideration of any
modification, termination or cancellation of the Lease (in whole or in part)
without Lender's prior written consent;

 

 

4.2

Notice of Default.  Tenant will notify Lender in writing concurrently with any
notice given to Mortgagor of any default by Mortgagor under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Lender, if
Lender cures such default within fifteen (15) days from and after the

 

Aimmune Second Amendment

- 16 -

 

 

--------------------------------------------------------------------------------

 

 

expiration of the time period provided in the Lease for the cure thereof by
Mortgagor ; provided, however, that if such default cannot with diligence be
cured by Lender within such fifteen (15) day period, the commencement of action
by Lender within such fifteen (15) day period to remedy the same shall be deemed
sufficient so long as Lender pursues such cure with diligence;

 

 

4.3

No Advance Rents. Tenant will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;

 

 

4.4

Assignment of Rents. Upon receipt by Tenant of written notice from Lender that
Lender has elected to terminate the license granted to Mortgagor to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
shall not be required to determine whether Mortgagor is in default under the
Loan and/or the Security Instrument.

 

 

4.5

Insurance and Condemnation Proceeds.  In the event there is any conflict between
the terms in the Security Instrument and the Lease regarding the use of
insurance proceeds or condemnation proceeds with respect to the Property, the
provisions of the Security Instrument shall control.

 

5.

ATTORNMENT.  In the event of a foreclosure under the Security Instrument, Tenant
agrees for the benefit of Lender (including for this purpose any transferee of
Lender or any transferee of Mortgagor's title in and to the Property by Lender's
exercise of the remedy of sale by foreclosure under the Security Instrument) as
follows:

 

 

5.1

Payment of Rent.  Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to the terms of the Lease for the duration of the term
of the Lease;

 

 

5.2

Continuation of Performance.  Tenant shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Mortgagor's interest in the Lease and giving written
notice thereof to Tenant;

 

 

5.3

No Offset.  Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease, nor for the return of any sums which Tenant may have paid to
Mortgagor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Mortgagor to Lender; and

 

 

Aimmune Second Amendment

- 17 -

 

 

--------------------------------------------------------------------------------

 

 

5.4

Subsequent Transfer.  If Lender, by succeeding to the interest of Mortgagor
under the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor's interest by Lender,
all of such obligations shall terminate as to Lender.

 

 

5.5

Limitation on Lender’s Liability.  Tenant agrees to look solely to Lender’s
interest in the Property and the rent, income or proceeds derived therefrom for
the recovery of any judgment against Lender, and in no event shall Lender or any
of its affiliates, officers, directors, shareholders, partners, agents,
representatives or employees ever be personally liable for any such obligation,
liability or judgment.

 

 

5.6

No Representation, Warranties or Indemnities.  Lender shall not be liable with
respect to any representations, warranties or indemnities from Mortgagor,
whether pursuant to the Lease or otherwise, including, but not limited to, any
representation, warranty or indemnity related to the use of the Property,
compliance with zoning, landlord’s title, landlord’s authority, habitability or
fitness for purposes or commercial suitability, or hazardous wastes, hazardous
substances, toxic materials or similar phraseology relating to the environmental
condition of the Property or any portion thereof.

 

6.

NON-DISTURBANCE.  In the event of a foreclosure under the Security Instrument,
so long as there shall then exist no breach, default, or event of default beyond
any applicable notice and cure period on the part of Tenant under the Lease,
Lender agrees for itself and its successors and assigns that the leasehold
interest of Tenant under the Lease shall not be extinguished or terminated by
reason of such foreclosure, but rather the Lease shall continue in full force
and effect and Lender shall recognize and accept Tenant as tenant under the
Lease subject to the terms and provisions of the Lease except as modified by
this Agreement; provided, however, that Tenant and Lender agree that the
following provisions of the Lease (if any) shall not be binding on Lender nor
its successors and assigns:  any option to purchase with respect to the
Property; and any right of first refusal with respect to the Property.

 

7.

MISCELLANEOUS.

 

 

7.1

Remedies Cumulative.  All rights of Lender herein to collect rents on behalf of
Mortgagor under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between Lender
and Mortgagor or others.

 

 

7.2

NOTICES.  All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class

 

Aimmune Second Amendment

- 18 -

 

 

--------------------------------------------------------------------------------

 

 

United States Postal Service mail, postage prepaid, or by Overnight Express Mail
or by overnight commercial courier service, charges prepaid, except that notice
of Default may be sent by certified mail, return receipt requested, charges
prepaid.  Notices so sent shall be effective three (3) Business Days after
mailing, if mailed by first class mail, and otherwise upon delivery or refusal;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such
communication.  For purposes of notice, the address of the parties shall be:

 

 

Mortgagor:

Diamond Marina LLC and Diamond Marina II LLC

2000 Sierra Point Parkway, Suite 100

Brisbane,  CA  94005

 

Attention:  Andrew Diamond

 

Tenant:

Aimmune Therapeutics, Inc.

8000 Marina Boulevard

Suite 200

Brisbane, CA 94005-1884

 

Attention:  General Counsel

 

Lender:

Wells Fargo Bank, National Association

CRE San Francisco (AU #02034)

420 Montgomery Street, 6th Floor

San Francisco,  CA  94104

 

Attention:  Tim Mahoney

 

Loan #:  1002751

 

 

With a copy to:

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis,  MN  55415

 

Attention:  Kathy Perkins

 

 

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth hereinabove.  

 

 

7.3

Heirs, Successors and Assigns.  Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

 

 

Aimmune Second Amendment

- 19 -

 

 

--------------------------------------------------------------------------------

 

 

7.4

Headings.  All article, section or other headings appearing in this Agreement
are for convenience of reference only and shall be disregarded in construing
this Agreement.

 

 

7.5

Counterparts.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

 

7.6

Exhibits, Schedules and Riders.  All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NOTICE: THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.

 

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 

"MORTGAGOR"

 

 

 

DIAMOND MARINA LLC,

A California limited liability company

 

 

 

By:

 

/s/ STEPHEN DIAMOND

Name:

 

Stephen P. Diamond

Title:

 

Manager

 

 

 

 

Aimmune Second Amendment

- 20 -

 

 

--------------------------------------------------------------------------------

 

"MORTGAGOR"

 

 

 

DIAMOND MARINA II LLC,

A California limited liability company

 

 

 

By:

 

/s/ ANDREW DIAMOND

Name:

 

Andrew Diamond

Title:

 

Manager

 

 

 

"TENANT"

 

 

 

AIMMUNE THERAPEUTICS, INC.,

A Delaware corporation

 

 

 

By:

 

/s/ ERIC BJERKHOLT

Name:

 

Eric Bjerkholt

Title:

 

CFO

 

 

 

"LENDER"

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

BY:

 

 

Name:

 

D. Tim Mahoney

Title:

 

Senior Vice President

 

 

 

 

 

 

 

[IF DOCUMENT TO BE RECORDED, ALL SIGNATURES MUST BE ACKNOWLEDGED - ADD
APPROPRIATE NOTARY ACKNOWLEDGEMENT]




 

Aimmune Second Amendment

- 21 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A - DESCRIPTION OF PROPERTY

 

LEGAL DESCRIPTION

 

Real property in the City of Brisbane, County of San Mateo, State of California,
described as follows:

 

PARCEL I:

 

LOT 3, AS SHOWN ON THAT CERTAIN MAP ENTITLED “FINAL MAP”, CITY OF BRISBANE, SAN
MATEO COUNTY, CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN
MATEO COUNTY, STATE OF CALIFORNIA, ON FEBRUARY 27, 1987 IN BOOK 58 OF PARCEL
MAPS AT PAGE(S) 79, 80, 81 AND 82.

 

EXCEPTING ALL MINERALS AND MINERAL RIGHTS OF EVERY KIND AND CHARACTER NOW KNOWN
TO EXIST OR HEREAFTER DISCOVERED, INCLUDING WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, OIL AND GAS AND RIGHTS THERETO, TOGETHER WITH THE SOLE,
EXCLUSIVE, AND PERPETUAL RIGHT TO EXPLORE FOR, REMOVE AND DISPOSE OF SAID
MINERALS BY ANY MEANS OR METHODS SUITABLE TO THE GRANTOR, ITS SUCCESSORS AND
ASSIGNS, INCLUDING LATERAL OR SLANT DRILLING, BUT WITHOUT ENTERING UPON OR USING
THE SURFACE OF THE LANDS HEREBY CONVEYED, AND IN SUCH MANNER AS NOT TO DAMAGE
THE SURFACE OF SAID LANDS OR ANY BUILDING NOR THEREON OR HEREAFTER ERECTED
THEREON OR THE SUBSTRUCTURE OF ANY SUCH BUILDING, OR TO INTERFERE WITH THE USE
THEREOF BY THE GRANTEE, ITS SUCCESSORS OR ASSIGNS, AS EXCEPTED IN THE FOLLOWING
DEEDS TO UTAH CONSTRUCTING & MINING CO., A CORPORATION, PREDECESSOR IN INTEREST
TO THE VESTEE HEREIN:

 

 

A.

FROM MAUDE LOUISE PHILLIPS, RECORDED SEPTEMBER 14, 1959, IN BOOK 3670, OF
OFFICIAL RECORDS AT PAGE 624, DOCUMENT NO. 86272-R.

 

 

B.

FROM JOHN F. WILLCOX, ALSO KNOWN AS JOHN FREDERICK WILLCOX, RECORDED SEPTEMBER
14, 1959, IN BOOK 3670 OF OFFICIAL RECORDS AT PAGE 625, DOCUMENT NO. 86273-R.

 

 

C.

FROM MARITA CLARKE, RECORDED SEPTEMBER 14, 1959 IN BOOK 3670 OF OFFICIAL RECORDS
AT PAGE 626, DOCUMENT NO. 86274-R.

 

 

Aimmune Second Amendment

- 22 -

 

 

--------------------------------------------------------------------------------

 

PARCEL II:

 

NON-EXCLUSIVE EASEMENTS FOR ROADWAYS, WALKWAYS, INGRESS AND EGRESS, PARKING OF
MOTOR VEHCILES, LOADING AND UNLOADING OF COMMERICAL AND OTHER VEHICLES AND FOR
DRIVEWAY PURPOSES OVER THE COMMON AREA PORTION OF LOT 2 AS SHOWN ON THAT CERTAIN
MAP ENTITLED “FINAL MAP” FILED FEBRUARY 27, 1987, IN BOOK 58 OF PARCEL MAPS,
PAGES 79 THROUGH 82, SAN MATEO COUNTY RECORDS, AS DEFINED AND CREATED IN THE
GRANT OF EASEMENT AND MAINTENANCE AGREEMENT, DATED APRIL 29, 1988 BY AND BETWEEN
SIERRA POINT ASSOCIATES TWO, A CALIFORNINA GENERAL PARTNERSHIP AND HITACHI
AMERICA LTD., A NEW YORK CORPORATION, RECORDED APRIL 29, 1988 UNDER RECORDER’S
SERIAL NO. 88052436, OFFICIAL RECORDS OF SAN MATEO COUNTY.

 

SAID EASEMENT IS APPURTENANT TO AND FOR THE BENEFIT OF PARCEL I ABOVE.

 

 

First American Title Insurance Company

 

 

Aimmune Second Amendment

- 23 -

 

 